
	
		IV
		112th CONGRESS
		2d Session
		H. CON. RES. 141
		IN THE HOUSE OF REPRESENTATIVES
		
			November 28, 2012
			Ms. Speier (for
			 herself, Mr. Deutch, and
			 Mr. Cicilline) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress efforts by
		  mental health practitioners to change an individual’s sexual orientation and
		  gender identity or expression are dangerous and harmful and should be
		  prohibited from being practiced on minors.
	
	
		Whereas being lesbian, gay, bisexual, transgender, or
			 gender nonconforming is not a disorder, disease, illness, deficiency, or
			 shortcoming;
		Whereas the American Psychological Association, American
			 Psychiatric Association, National Association of Social Workers, American
			 Counseling Association Governing Council, and American Psychoanalytic
			 Association have not found conversion or reparative
			 efforts to be effective and have found evidence that they are harmful;
		Whereas the American Academy of Pediatrics, the American
			 Counseling Association, the American Psychiatric Association, the American
			 Psychological Association, the American School Counselor Association, the
			 National Association of School Psychologists, and the National Association of
			 Social Workers, together representing more than 480,000 health and mental
			 health professionals, have all taken the position that homosexuality is not a
			 mental disorder and thus is not something that needs to be or can be
			 cured;
		Whereas the American Psychological Association’s 2009
			 resolution on Appropriate Affirmative Responses to Sexual Orientation Distress
			 and Change Efforts concludes there is insufficient evidence to support
			 the use of psychological interventions to change sexual
			 orientation;
		Whereas the American Psychiatric Association has opposed
			 since 2000 any psychiatric treatment, such as reparative or
			 conversion therapy, which is based upon the assumption that homosexuality per
			 se is a mental disorder or based upon the a priori assumption that a patient
			 should change his/her homosexual orientation;
		Whereas the American Psychological Association’s Task
			 Force on Appropriate Therapeutic Responses to Sexual Orientation’s systematic
			 review of peer-reviewed journal literature on sexual orientation change efforts
			 concluded that sexual orientation change efforts can pose critical health risks
			 to lesbian, gay, and bisexual people, including confusion, depression, guilt,
			 helplessness, hopelessness, shame, social withdrawal, suicidality, substance
			 abuse, stress, disappointment, self-blame, decreased self-esteem and
			 authenticity to others, increased self-hatred, hostility and blame toward
			 parents, feelings of anger and betrayal, loss of friends and potential romantic
			 partners, problems in sexual and emotional intimacy, sexual dysfunction,
			 high-risk sexual behaviors, a feeling of being dehumanized and untrue to self,
			 a loss of faith, and a sense of having wasted time and resources;
		Whereas the American Psychological Association issued a
			 resolution on Appropriate Affirmative Responses to Sexual Orientation Distress
			 and Change Efforts in 2009 advising parents, guardians, young people, and their
			 families to avoid sexual orientation change efforts that portray
			 homosexuality as a mental illness or developmental disorder and to seek
			 psychotherapy, social support, and educational services that provide accurate
			 information on sexual orientation and sexuality, increase family and school
			 support, and reduce rejection of sexual minority youth;
		Whereas the American Academy of Child and Adolescent
			 Psychiatry published an article in 2012 in the Journal of the American Academy
			 of Child and Adolescent Psychiatry stating: Clinicians should be aware
			 that there is no evidence that sexual orientation can be altered through
			 therapy, and that attempts to do so may be harmful. There is no empirical
			 evidence adult homosexuality can be prevented if gender nonconforming children
			 are influenced to be more gender conforming. Indeed, there is no medically
			 valid basis for attempting to prevent homosexuality, which is not an illness.
			 On the contrary, such efforts may encourage family rejection and undermine
			 self-esteem, connectedness and caring, important protective factors against
			 suicidal ideation and attempts. Given that there is no evidence that efforts to
			 alter sexual orientation are effective, beneficial or necessary, and the
			 possibility that they carry the risk of significant harm, such interventions
			 are contraindicated.;
		Whereas the National Association of Social Workers
			 prepared a 1997 policy statement in which it stated: Social
			 stigmatization of lesbian, gay and bisexual people is widespread and is a
			 primary motivating factor in leading some people to seek sexual orientation
			 changes. Sexual orientation conversion therapies assume that homosexual
			 orientation is both pathological and freely chosen. No data demonstrates that
			 reparative or conversion therapies are effective, and, in fact, they may be
			 harmful.;
		Whereas the American Counseling Association Governing
			 Council issued a position statement in April of 1999 stating: We oppose
			 the promotion of reparative therapy as a cure
			 for individuals who are homosexual.;
		Whereas the American Psychoanalytic Association updated
			 its position statement in June 2012 on attempts to change sexual orientation,
			 gender, identity, or gender expression, and in it the association states:
			 As with any societal prejudice, bias against individuals based on actual
			 or perceived sexual orientation, gender identity or gender expression
			 negatively affects mental health, contributing to an enduring sense of stigma
			 and pervasive self-criticism through the internalization of such prejudice.
			 Psychoanalytic technique does not encompass purposeful attempts to
			 convert, repair, change or shift an individual’s
			 sexual orientation, gender identity or gender expression. Such directed efforts
			 are against fundamental principles of psychoanalytic treatment and often result
			 in substantial psychological pain by reinforcing damaging internalized
			 attitudes.;
		Whereas research by Caitlyn Ryan et al. entitled
			 Family Rejection as a Predictor of Negative Health Outcomes in White and
			 Latino Lesbian, Gay, and Bisexual Adults published in 2009 demonstrates
			 that minors who experience family rejection based on their sexual orientation
			 face especially serious health risks and that such youth were 8.4 times more
			 likely to report having attempted suicide, 5.9 times more likely to report high
			 levels of depression, and 3.4 times more likely to use illegal drugs compared
			 with peers from families that reported no or low levels of family rejection;
			 and
		Whereas several States have enacted or are considering
			 legislation and other measures to address these ineffective and dangerous
			 efforts: Now, therefore, be it
		
	
		1.Short titleThis resolution may be cited as the
			 Stop Harming Our Kids
			 Resolution.
		2.Sense of Congress
			 regarding sexual orientation and gender identity or expression change efforts
			 directed at minors
			(a)In
			 generalIt is the sense of
			 Congress that sexual orientation and gender identity or expression change
			 efforts directed at minors are discredited and ineffective, have no legitimate
			 therapeutic purpose, and are dangerous and harmful.
			(b)State
			 encouragementCongress
			 encourages each State to take steps to protect minors from efforts that promote
			 or promise to change sexual orientation or gender identity or expression, based
			 on the premise that homosexuality or transgender identity is a mental illness
			 or developmental disorder that can or should be cured.
			(c)Sexual
			 orientation and gender identity or expression change efforts
			 definedIn this resolution,
			 the term sexual orientation and gender identity or expression change
			 efforts means any practice by a licensed mental health provider, health
			 care provider, or counselor that seeks or purports to impose change of an
			 individual’s sexual orientation or gender identity or expression. Such
			 term—
				(1)includes
			 efforts—
					(A)to change
			 behavioral expression of an individual’s sexual orientation or gender identity
			 or expression; or
					(B)to eliminate or
			 reduce sexual or romantic attractions or feelings toward individuals of the
			 same sex; but
					(2)does not include
			 culturally competent, affirmative therapy that—
					(A)provides
			 acceptance, support, and understanding of an individual’s sexual orientation,
			 gender identity, or gender expression and the facilitation of an individual’s
			 coping, social support, and identity exploration and development, including
			 interventions to prevent or address unlawful conduct or unsafe sexual
			 practices; or
					(B)provides
			 acceptance, support, or understanding of an individual’s gender expression or
			 the facilitation of an individual’s coping, social support, and identity
			 exploration and development.
					
